As filed with the Securities and Exchange Commission on March 18, 2008 Registration No. 333-128415 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT Under the Securities Act of 1933 FUND.COM INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State of Incorporation or Organization) 30-0284778 (I.R.S. Employer Identification Number) 455 Broadway, 4th Floor New York, New York10012 (212)625-3591 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Raymond Lang Chief Executive Officer Fund.com Inc. 455 Broadway, 4th Floor New York, New York10012 (212)625-3591 (Name, Address and Telephone Number of Agent for Service) Eastern Services Holdings, Inc 1221 Ocean Avenue #1202 Santa Monica, California90401 (Former Name or Former Address, if Changed Since Last Amendment) with a copy to: Ronald A. Fleming Jr., Esq. Pillsbury
